Case 2:18-cr-00094-SPC-MRM Document 63 Filed 06/25/20 Page 1 of 1 PageID 194



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                     CASE NO.: 2:18-cr-94-FtM-38MRM

PEDRO LINARES GARCIA


                                          ORDER1

       Before the Court is Defendant Pedro Linares Garcia’s letter motion for

compassionate release because of the COVID-19 pandemic.                   (Doc. 58).     The

Government’s response advises that the Bureau of Prisons released Defendant on June

23, 2020, to serve the remainder of his sentence on home confinement. (Doc. 62 at 1).

Because Defendant has been released from imprisonment, the Court denies his motion

as moot.

       Accordingly, it is now

       ORDERED:

       Defendant Pedro Linares Garcia’s letter motion for compassionate release (Doc.

58) is DENIED as moot.

       DONE AND ORDERED in Fort Myers, Florida on this 25th day of June 2020.




Copies: Counsel of Record


1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third
parties or the services or products they provide. The Court is also not responsible for a
hyperlink’s availability and functionality, and a failed hyperlink does not affect this Order.
